Citation Nr: 1622079	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-28 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that proceeding is associated with the record.   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains private medical records dated from April 2003 to November 2012 that were considered by the Agency of Original Jurisdiction (AOJ) in the September 2013 statement of the case.  Virtual VA also contains VA medical records dated from November 2012 to December 2015, some of which were not considered by the AOJ.  As discussed below, the AOJ will have the opportunity to review these records on remand.  

The issues of entitlement to service connection for right and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current tinnitus manifested during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus as an organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).	

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

The Veteran has contended that he developed tinnitus as a result of military noise exposure.  Specifically, he has reported that his tinnitus first manifested after a mortar explosion during his service in Vietnam and has continued since that time.  See Board hearing transcript, 22.  

The Veteran's DD Form 214 indicates that his military occupational specialty was a postal clerk, and his service personnel records reflect that he was awarded the Bronze Star Medal for meritorious service in connection with military operations against a hostile force in the Republic of Vietnam.  

During the March 2016 hearing, the Veteran testified that his duties involved traveling on convoys to transport mail.  He indicated that he was exposed to hazardous noise from artillery fire, bombings, mortar fire, and helicopters.  He also testified that hearing protection was not used at all times.  Moreover, the Veteran's wife testified that he complained of tinnitus shortly after service.  See Board hearing transcript, 19.  

The Veteran is competent to report in-service noise exposure and symptoms of tinnitus. Layno v. Brown, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). Furthermore, there is no reason to doubt the credibility of his lay assertions other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Indeed, his reports have been consistent, and his wife's testimony corroborates his allegations.

The Board acknowledges that a November 2012 VA examiner provided a negative nexus opinion regarding the Veteran's tinnitus.  However, the Board finds that the opinion is inadequate because the examiner did not address the Veteran's competent and credible lay statements regarding continuity of symptomatology since service.  Therefore, the Board finds that the November 2012 VA examiner's opinion has very limited probative value.  

Based on the foregoing, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 



REMAND

The Veteran was afforded a VA examination in connection with his claims in November 2012 during which he was diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner stated that it was difficult to determine whether the Veteran's separation examination revealed puretone thresholds of 15 decibels at 4000 hertz and 10 decibels at 6000 hertz or thresholds of 75 decibels at 4000 hertz and 70 decibels at 6000 hertz.   Nevertheless, he opined that the Veteran had preexisting hearing loss that was less likely as not aggravated beyond natural progression due to military noise exposure.  

A review of the Veteran's September 1965 enlistment examination reflects that left and right hearing was listed under "summary of defects and diagnoses."  However, it is unclear whether the bilateral hearing loss noted on the enlistment examination for the Veteran's right ear satisfies VA's definition of a disability under 38 C.F.R. § 3.385 and therefore amounts to a "defect."  See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of 3.385 is not a "defect" because it is not considered a disability for VA purposes).  In this regard, the Board notes that audiometric findings from the September 1965 enlistment examination appear to show an unconverted puretone threshold of 30 decibels at 4000 hertz for the Veteran's right ear, which would suggest that the Veteran did not have preexisting right ear hearing loss for VA purposes.  However, the military physician's handwriting is unclear.  Additionally, although the November 2012 VA examiner reported that the Veteran's enlistment examination showed significant hearing loss bilaterally at 4000 hertz, the examiner did not identify the specific threshold levels that supported her conclusion.  The Board notes that the Veteran's service treatment records include an undated audiogram graph that may help clarify the findings reported on the enlistment examination.  The Board finds that a medical opinion is necessary to interpret the results.  Therefore, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)

In addition, the AOJ should secure the Veteran's complete service personnel records while the case is on remand, as such records may be relevant to the current appeal. 

Finally, the Board notes that additional evidence has been associated with the claims file since the most recent statement of the case (SOC), including VA medical records.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.

2.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should clarify the audiometry results reported on the Veteran's September 1965 enlistment examination.  The examiner should specifically identify the threshold level reported for the Veteran's right ear at 4000 hertz.  In so doing, the examiner should interpret the undated graphical audiogram contained in the Veteran's service treatment records and convert any audiometric results using ASA standards to ISO-ANSI standards.  

The examiner should then address the following:  

a)  The examiner should indicate whether the September 1965 enlistment examination reveals a right ear hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  

If so, he or she should state whether there was an increase in the severity of the Veteran's preexisting right ear hearing loss during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

If not, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss is causally or etiologically related to his military service, to include noise exposure therein.  

b)  The examiner should also state whether there was an increase in the severity of the Veteran's preexisting left ear hearing loss during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

In rendering this opinion, the examiner should specifically address whether there was a threshold shift during service.  The examiner should consider the audiogram results from the Veteran's September 1965 enlistment and September 1969 separation examination reports. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.    

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


